Citation Nr: 1010814	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of back 
injury with L5 fracture, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from August 1999 to May 
2002.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a hearing at his local VA office 
before a member of the Board.  VA scheduled a hearing for 
September 2009.  The appellant failed to report for his 
hearing.  In January 2010, the appellant reported that he did 
not received notice of the hearing date.  He provided an 
address at this time that had an apartment number different 
from the apartment number indicated on his notice letter.

Generally, claimants have the right to a hearing if 
requested.  38 C.F.R. § 20.700.  When a hearing is scheduled, 
the person requesting the hearing will be notified.  
38 C.F.R. § 70.702(b).  The appellant avers that he did not 
receive notice as it was sent to incorrect address.  The 
Board observes that prior VA correspondence had been sent to 
the address reported to be incorrect by the appellant and 
that this had not been returned as undeliverable.  
Notwithstanding, it now appears that this address was 
incorrect based on recent statements from the appellant.  
Therefore, the Board finds that the absence of notice 
constitutes good cause for his failure to appear.  See 38 
C.F.R. § 20.704(d).  He should be scheduled for another 
hearing before a member of the Board.

The Board cautions the appellant that that VA's duty to 
assist in the development of a claim is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  A claimant must 
keep VA informed of his whereabouts.  Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993) (The burden is on the veteran to keep the VA 
apprised of his whereabouts. If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant 
for a hearing, videoconference or 
Travel Board Hearing as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


